United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF THE ARMY, HUNTER
ARMY AIRFIELD, Fort Stewart, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-848
Issued: August 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 3, 2006 terminating his compensation
benefits on the grounds that he refused an offer of suitable work. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, this Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective November 4, 2006 on the grounds that he refused an offer of
suitable employment.
FACTUAL HISTORY
This case is before the Board for the second time. In a decision dated May 16, 2006, the
Board reversed the Office’s September 28, 2005 decision terminating appellant’s wage-loss
benefits for refusing an offer of suitable employment. The Board found that the Office failed to
meet its burden of proof to terminate appellant’s benefits. Although the position offered was

temporary, there was no evidence of record that appellant was employed in a temporary position
at the time of his original injury. The findings of fact and conclusions of law from the prior
decision are hereby incorporated by reference.1 On June 13, 2006 appellant was restored to
temporary total disability effective October 2, 2005.
On May 19, 2004 the Office provided appellant’s treating physician, Dr. H. Clark Deriso,
a Board-certified orthopedic surgeon, with copies of job descriptions for security guard, delivery
driver and taxi driver and asked him whether or not appellant was capable of performing the
duties of these positions eight hours per day. On August 17, 2004 Dr. Deriso recommended
restrictions including no lifting over 10 to 15 pounds and no repetitive bending and opined that
appellant should be able to perform the duties of security guard, taxi driver and delivery driver
with no difficulty, so long as he worked within the recommended restrictions. On March 22,
2005 he stated that appellant was capable of performing the (light) duties of courier, cashier and
valet parking attendant. On September 9, 2005 Dr. Deriso stated that appellant exhibited no
evidence of recurrent disc disease; that he should return to employment; and that he was not
limited in performing any of the jobs reviewed. On May 31, 2006 he indicated that he found no
evidence of recurrent disc disease on a recent magnetic resonance imaging (MRI) scan, and
expressed surprise that appellant was not engaged in productive employment.
The record contains several SF 50s (Notification of Personnel Action) reflecting that
appellant was employed as a temporary laborer at the time of the original injury on
September 6, 2000. An SF 50 dated May 23, 2000 showed that appellant was employed as a
temporary laborer effective January 24, 1999. The form indicated that a temporary employee
serves under appointments limited to one year or less and are subject to termination at any time.
Form SF 50 dated April 21, 2001 reflected that appellant’s temporary appointment had been
extended effective May 24, 2000. An undated Form SF 50 reflected that appellant’s temporary
position was terminated effective April 21, 2001.
On August 8, 2006 the employing establishment made a limited-duty job offer to
appellant. The position of motor vehicle operator was a temporary full-time position available
on August 8, 2006. The employing establishment specified that the position required only
driving a vehicle and did not require loading or unloading materials or performing any bending,
stooping, squatting or lifting more than five pounds. The employing establishment further
advised appellant that the position paid an hourly wage of $13.35 and was still available. He
would be given an in-processing date upon notification of his acceptance. The employing
establishment indicated that appellant’s failure to accept the offer by August 21, 2006 would be
considered a declination of the offer. The record contains a description of the position of motor
vehicle operator. Duties included operating a motor vehicle. Physical requirements included use
of the feet, arms, legs and hands to operate the vehicle. No lifting over 10 pounds was required.
The position was described as “light duty.” On August 16, 2006 appellant accepted the position
of motor vehicle operator.
By letter dated August 28, 2006, the employing establishment confirmed that the position
offered was temporary in nature. The employing establishment informed appellant that it was
1

Docket No. 06-319 (issued May 16, 2006). Appellant’s September 6, 2000 traumatic injury claim was accepted
for a lumbar sprain and laminectomy, L5-S1. He underwent back surgery in March 2001.

2

permitted to offer him a temporary position, in that he was a temporary employee at the time of
his original injury, and reissued the job offer, with an extended reply period of
September 5, 2006.
On September 3, 2006 appellant declined the position of motor vehicle operator. By
letter dated September 8, 2006, appellant informed the Office that he continued to experience
back and leg pains related to his September 2000 injury.
By letter dated September 26, 2006, the Office advised appellant that it found the position
of motor vehicle operator suitable and in accordance with his medical limitations as provided by
Dr. Deriso in his August 17, 2004 report and subsequent medical notes. The Office confirmed
that the position remained available to appellant and that he had 30 days to either report to duty
or provide a written explanation of his reasons for refusing to do so. Appellant was informed
that if he failed to accept the offer, and failed to demonstrate that the failure was justified, then
his compensation would be terminated.
Appellant submitted an October 5, 2006 report from Dr. Deriso, who opined that
appellant was able to return to employment that would not require lifting over 50 pounds. He
indicated that recent examinations revealed no clinical evidence of recurrent disc disease. In a
letter dated October 16, 2006, appellant informed the Office that, as a result of his accepted
injury, he continued to experience leg and back pain which rendered him unable to work without
pain. He also expressed concern that the job offered to him would be discontinued. Appellant
also submitted copies of notes dated May 31 and October 5, 2006 from Dr. Deriso.
By decision dated November 3, 2006, the Office terminated appellant’s compensation
benefits effective November 4, 2006 on the grounds that he refused an offer of suitable work.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the employee’s
disability has ceased or lessened before it may terminate or modify compensation benefits.2
Section 8106(c)(2) of the Federal Employees’ Compensation Act3 provides that the Office may
terminate the compensation of a disabled employee who refuses or neglects to work after suitable
work is offered to, procured by, or secured for the employee.4 The Board has recognized that
section 8106(c) is a penalty provision which must be narrowly construed.5
The Board has held that due process and elementary fairness require that the Office
observe certain procedures before terminating a claimant’s monetary benefits under section

2

Karen L. Mayewski, 45 ECAB 219, 221 (1993); Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Garner, 36
ECAB 238, 241 (1984).
3

5 U.S.C. §§ 8101-8193; 5 U.S.C. § 8106(c)(2).

4

Camillo R. DeArcangelis, 42 ECAB 941, 943 (1991).

5

Steven R. Lubin, 43 ECAB 564, 573 (1992).

3

8106(c)(2) of the Act.6 Section 10.516 of the Office’s regulations states that the Office will
advise the employee that the work offered is suitable and provide the employee 30 days to accept
the job or present any reasons to counter the Office’s finding of suitability.7 Thus, before
terminating compensation, the Office must review the employee’s proffered reasons for refusing
or neglecting to work.8 If the employee presents such reasons and the Office finds them
unreasonable, the Office will offer the employee an additional 15 days to accept the job without
penalty.9
Once the Office establishes that the work offered was suitable, the burden of proof shifts
to the employee who refuses to work to show that such refusal or failure to work was reasonable
or justified.10 The determination of whether an employee is physically capable of performing a
modified position is a medical question that must be resolved by medical evidence.11 Office
procedures state that acceptable reasons for refusing an offered position include medical
evidence of inability to do the work or travel to the job.12 Furthermore, if medical reports
document a condition which has arisen since the compensable injury, and the condition disables
the employee, the job will be considered unsuitable.13
ANALYSIS
The Board finds that the Office failed to provide appellant proper notice prior to
terminating compensation pursuant to 5 U.S.C. § 8106(c)(2).
The Office properly advised appellant on September 28, 2006 that the offered position of
motor vehicle operator was deemed suitable and in accordance with his medical limitations as
provided by Dr. Deriso; confirmed that the position remained available to appellant; and
informed him that he had 30 days to either report to duty or provide a written explanation of his
reasons for refusing to do so. Additionally, the Office informed appellant of the consequences
under 5 U.S.C. § 8106(c)(2) of refusing an offer of suitable work.
Subsequent to the issuance of the Office’s 30-day letter, appellant informed the Office
that, as a result of his accepted injury, he continued to experience leg and back pain which
rendered him unable to work without pain. He also expressed concern that the job offered to him
6

Maggie L. Moore, 42 ECAB 484 (1991), reaff d on recon., 43 ECAB 818 (1992); see also Linda Hilton, 52
ECAB 476 (2001).
7

20 C.F.R. § 10.516.

8

See Maggie L. Moore, supra note 6.

9

20 C.F.R. § 10.516; see Sandra K. Cummings, 54 ECAB 493 (2003).

10

20 C.F.R. § 10.517(a); Deborah Hancock, 49 ECAB 606, 608 (1998).

11

See Robert Dickerson, 46 ECAB 1002 (1995).

12

Id.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(a)(5) (July 1996); see Susan L. Dunnigan, 49 ECAB 267 (1998).

4

would be discontinued. He submitted an October 5, 2006 report from Dr. Deriso who opined
that appellant was able to return to employment that would not require lifting over 50 pounds.
He indicated that recent examinations revealed no clinical evidence of recurrent disc disease.
Appellant also submitted copies of notes dated May 31 and October 5, 2006 from Dr. Deriso.
However, the Office did not make a determination that appellant’s reasons for refusing the
offered position were unacceptable, prior to terminating compensation; nor did it notify appellant
that he had 15 days in which to accept the offered work without penalty, as required. In the
decision terminating appellant’s benefits on November 3, 2006 without making such a
determination, or affording appellant the opportunity to accept the position without penalty, the
Office failed to follow the procedures necessary to establish that appellant had refused an offer
of suitable employment.
Accordingly, the Office improperly terminated appellant’s
compensation.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation on the
grounds that he refused an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the November 3, 2006 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 16, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

